COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00260-CV


TARA GOODE                                                           APPELLANT

                                         V.

JERRY EMBRY                                                            APPELLEE


                                     ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CV13-0164

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On August 13, 2015, and September 1, 2015, we notified appellant in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this

appeal unless the $195 filing fee was paid.         See Tex. R. App. P. 42.3(c).

Appellant has not paid the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).



      1
       See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  /s/ Sue Walker
                                                  SUE WALKER
                                                  JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: September 24, 2015




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2